DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “The system of claim 19,” There is insufficient antecedent basis for this limitation in the claim.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bak et al. (US Pub. No. 2017/0104974 A1).
Regarding claim 1, Bak discloses, a method comprising: receiving raw image data from an image capture device, wherein the raw image data includes pixel values 
such as a video camera, a broadcasting transmitter, a broadcasting server, a digital multimedia editor, a video recorder, or etc. is entered through SDI to the IP switching/routing apparatus through separate processing of SDI format video signals (100), a preprocessing module (110) separates the video signal consisting of YCbCr type color format (e.g. 4:2:0, 4:2:2, 4:4:4, or etc.).”)
segregating the pixel values into a base layer portion and an enhanced layer portion; (See Bak ¶117, “The bit slice reduction part (113a) can expunge some part of least significant bit (LSB) of Cb or Cr color values so as to send large bandwidth video signals with switches or routers having low bandwidths.”)
reconfiguring the base layer portion of the pixel values as a pseudo color space expression, wherein the pseudo color space expression is compatible with a second color space compression format; (See Bak ¶118, “The color format conversion part (113b) converts the received SDI color format of 4:4:4 or 4:2:2 to the reduced data color format like 4:2:0 so as to process large bandwidth video signals while occupying less bandwidths.”)
and compressing the pseudo color space expression.  (See Bak ¶119, “The one-dimensional compression part (113c) performs 1-D DCT, 1-D DWT, quantization, scan, RLC, or VLC.  It is possible to configure performing 1-D DCT or 1-D DWT only, and applying quantization in addition or applying selectively scan, RLC, or VLC.”)

Regarding claim 5, Bak discloses, the method of Claim 1, wherein the reconfiguring includes forming a base layer video frame.  (See Bak ¶118, “The color format conversion part (113b) converts the received SDI color format of 4:4:4 or 4:2:2 to the reduced data color format like 4:2:0”)

Regarding claim 6, Bak discloses, the method of Claim 1, wherein the base layer portion comprises more bits than the enhanced layer portion.  (See Bak ¶96, “or applying bit-slice truncation by expunging the least significant bit (LSB) part, 1 to 2 bits, of C component.”)

Regarding claim 7, Bak discloses, the method of Claim 1, wherein the base layer portion includes the most significant bits in the pixel data, further wherein the enhanced layer portion includes the least significant bits in the pixel data.  (See Bak ¶117, “The bit slice reduction part (113a) can expunge some part of least significant bit (LSB) of Cb or Cr color values so as to send large bandwidth video signals with switches or routers having low bandwidths.”)

Regarding claim 8, Bak discloses, the method of Claim 1, wherein the reconfigured base layer information is input to at least one video encoder selected from a group of video encoders comprising: a H.264 compatible encoder, a H.265 compatible encoder, a VP9 compatible encoder, and an AV1 compatible encoder.  (See Bak ¶109, “The DCT is 2-dimensional process in which discrete cosine transform is applied horizontally and then another discrete cosine transform is applied vertically to the values 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (US Pub. No. 2017/0104974 A1) in view of Zhang et al. (US Pub. No. 2017/0177227 A1).
Regarding claim 2, Bak discloses, the method of Claim 1, but he fails to disclose the following limitations. 
However Zhang discloses, wherein the segregating comprises separating the pixel data into a base layer portion and an enhanced layer portion at a boundary location between the base layer portion and the enhanced layer portion, the boundary location being set based on a compression benefits analysis of the pixel data. (See Zhang ¶56, “If the target compression ratio is exceeded (`Yes` in block 508) then the least significant bit (LSB) is removed from the combination of the compressed first part 408 and the second part 406 (block 510), which effectively reduces the value of j by one (with j initially being set equal to k) and this is repeated until the target compression ratio is not exceeded (`No` in block 508).  Once the target compression ratio has been found to be not exceeded (`No` in block 508), the current compressed data (i.e. the compressed first part 408 and any remaining part of the appended second part 408 after the removal of none, one or more bits in block 510) is output as the compressed data values (block 512).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of the compression ratio 

Regarding claim 4, Bak discloses, the method of Claim 1, but he fails to disclose the following limitations. 
However Zhang discloses, wherein a boundary separating bits in the base layer portion from bits in the enhancement layer portion is based upon a balancing of benefits of compressing the information versus the cost of compressing the information.  (See Zhang ¶56, “If the target compression ratio is exceeded (`Yes` in block 508) then the least significant bit (LSB) is removed from the combination of the compressed first part 408 and the second part 406 (block 510), which effectively reduces the value of j by one (with j initially being set equal to k) and this is repeated until the target compression ratio is not exceeded (`No` in block 508).  Once the target compression ratio has been found to be not exceeded (`No` in block 508), the current compressed data (i.e. the compressed first part 408 and any remaining part of the appended second part 408 after the removal of none, one or more bits in block 510) is output as the compressed data values (block 512).”)
The proposed combination of Bak and Zhang and the motivation presented in the rejection of claim 2 are equally applicable to claim 4 and are incorporated by reference.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (US Pub. No. 2017/0104974 A1) in view of Ota (US Pub. No. 2015/0213575 A1).
Regarding claim18, Bak discloses, a system comprising: an image capture device that captures raw image information, wherein the raw image data includes pixel values expressed in a first color space; (See Bak ¶52, “a (ultra-) high definition digital video recorded by a video source device (200) such as a video camera, a broadcasting transmitter, a broadcasting server, a digital multimedia editor, a video recorder, or etc. is entered through SDI to the IP switching/routing apparatus through separate processing of SDI format video signals (100), a preprocessing module (110) separates the video signal consisting of YCbCr type color format (e.g. 4:2:0, 4:2:2, 4:4:4, or etc.).”)
a processing unit that directs raw captured image information preservation storage operations, wherein a first portion of the pixel values are arranged as a pseudo color expression that is compatible with a second color compression format; (See Bak ¶117, “The bit slice reduction part (113a) can expunge some part of least significant bit (LSB) of Cb or Cr color values so as to send large bandwidth video signals with switches or routers having low bandwidths.”
Further see Bak ¶118, “The color format conversion part (113b) converts the received SDI color format of 4:4:4 or 4:2:2 to the reduced data color format like 4:2:0 so as to process large bandwidth video signals while occupying less bandwidths.”)
	Bak discloses the above limitations but he fails to disclose the following limitations.

8-bit data B2.”)
and a second portion of the pixel values as captured raw image information in a non-compressed format.  (See Ota ¶46, “The order of Y, U, and V is then changed to U, Y, and V. Further, the additional data (8 bits) is generated by arranging the lower-order 2 bits of the components of the 10-bit data B1 in the order of U, Y, and V in an ascending manner and adding "00" as the highest-order 2 bits.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the separately storing MSB and LSB bits as suggested by Ota to Bak’s compression of MSB using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to store the MSB and LSB for future decompression.

Regarding claim 19, Bak and Ota disclose, the system of Claim 19, wherein the first portion is an enhancement portion and the second portion is a base portion.  (See Bak ¶117, “The bit slice reduction part (113a) can expunge some part of least significant bit (LSB) of Cb or Cr color values so as to send large bandwidth video signals with switches or routers having low bandwidths.”)

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (US Pub. No. 2017/0104974 A1) in view of Ota (US Pub. No. 2015/0213575 A1) and in further view of Dutta et al. (US Pub. No. 2017/0028935 A1).
Regarding claim 20, Bak and Ota disclose, the system of Claim 18, but they fail to disclose the following limitations. 
However Dutta discloses, wherein the image capture device, the processing unit, and the memory are located in a vehicle, and the raw image information corresponds to scenes encountered during vehicle operation. (See Duta ¶65, “At 404, the vehicle processes the raw video from the camera into a smooth, time-compressed video using an algorithm stored in the vehicle.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the obtaining images of a scene from a vehicle as suggested by Dutta to Bak and Ota’s compression of video data using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to compress large amount of video that are obtained from the vehicle cameras.

Regarding claim 21, Bak, Ota, and Dutta disclose, the system of Claim 20, wherein the memory is portable and selectively removable from the vehicle. (See Dutta ¶47, “Auxiliary device 65 may include, but are not limited to, personal media players, wireless health devices, portable computers, portable storage devices and the like.”)

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the method of Claim 1, wherein the raw image data is in a Red, Clear, Clear, Blue (RCCB) format and the reconfigured base layer portion includes red, clear, and blue components configured in the pseudo color space expression, wherein the pseudo color space expression is a pseudo YUV format comprising RCCB values in YUV slots of an image frame bit stream. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Claim 9-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, a method comprising: receiving raw image data from an image capture device, wherein the raw image data includes pixel values expressed in a Red Clear Clear Blue (RCCB) color space; segregating the pixel values into a base layer portion and an enhanced layer portion; and reconfiguring the base layer portion of the pixel values as a pseudo color expression, wherein the pseudo color space expression is compatible with a YUV color space compression compatible format, wherein the reconfiguring includes: separating the base layer portion based upon multiple elements within the raw data, wherein the multiple elements comprise a red element, a blue element, a first clear element, and a second clear element that 

Regarding claim 10-17, these claims are allowed since they depend from allowed claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662